Citation Nr: 1112556	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for calcaneal spur of the left foot, claimed as bone fragments in the ankle.  

2.  Entitlement to service connection for calcaneal spur of the right foot, claimed as bone fragments in the ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ADT) which extended from April 23, 1978 to May 23, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which in part, denied service connection for the disabilities indicated above.  

In February 2011, the veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A service treatment record dated May 1978 reveals that the Veteran had complaints of bilateral foot pain.  An April 2006 VA x-ray examination report reveals an impression of mild degenerative joint disease of the first toe bilaterally, and bilateral calcaneal spurs with soft tissue calcification, posterior to the ankle joint on the right side.  At the February 2011 hearing, the Veteran testified to continued foot and ankle pain in the same locations that he had complaints of pain during service.  

The Veteran has not been accorded a Compensation and Pension examination, this must be done.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of the feet and ankles.  The examination report should include a detailed account of all foot and ankle pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should review the evidence of record with attention to service records which show that he had only one month of active duty training and that he was treated once for complaints of bilateral foot pain in May 1978.  The examiner should then indicate:

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's current bilateral degenerative joint disease of the feet and/or bilateral calcaneal spur were incurred during active service as evidenced by the single service treatment record.  

The report of examination must include a complete rationale for all opinions expressed.  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it  must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claims of entitlement to service connection.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


